IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DONALD A. WILLIAMS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1305

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 3, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Donald A. Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.